This case is before the court for the second time. On July 20, 1979, the court entered an order denying plaintiffs motion for summary judgment and defendant’s motion to dismiss and granted plaintiff time within which to file an amended petition which would state a claim within the *970court’s jurisdiction and to comply with the court’s rules for pleading. An amended petition was filed on August 20, 1979. The court now considers defendant’s renewed motion to dismiss which is uncontested.
The petition alleges damages in the sum of $4,592 arising as the alleged result of plaintiffs difficulties concerning the resale of a co-operative apartment bought from River Park Mutual Homes, Inc., allegedly operated by the United States Department of Housing and Urban Development (HUD). Plaintiff blames River Park Mutual Homes, Inc., for negligence, excessive charges, and breach of an alleged agreement set forth in the articles of incorporation of that organization, a part of which is attached to the petition.
The order of the court of July 20, 1979, stated:
* * * If the claim is founded upon a contract with the United States, she has failed either to plead the substance of those portions of the contract on which she relies or to annex to her petition a copy of the contract as Rule 35(d) requires.
We will allow the plaintiff 30 days to amend her petition to clarify the basis of her claim and to make the pleading comply fully with Rules 34 and 35. If plaintiff does not do so, we shall treat that as an admission that her claim sounds in tort, and we shall dismiss the petition.
The single page document attached to the amended petition shows on its face that it is unsigned and is not a contract with the United States. It is an excerpt plaintiff describes as from the articles of incorporation of River Park Mutual Homes, Inc., and concerns that company’s resale policy which bars its staff from selling services for owners. Plaintiff has failed to comply with the order of the court. Plaintiff has not responded to defendant’s motion denying the express or implied involvement of the United States in a contract with plaintiff. Plaintiffs remaining negligence claim sounds in tort and is outside the jurisdiction of this court. 28 U.S.C. § 1491. Claims based on negligent misrepresentation, wrongful inducement, or careless performance are tort claims. United States v. Neustadt, 366 U.S. 696 (1961); Somali Development Bank v. United States, 205 Ct. Cl. 741, 508 F. 2d 817 (1974).
it is therefore ordered, upon the motion, without oral *971argument, that since the petition fails to state a claim upon which relief can be granted in this court, defendant’s motion to dismiss is allowed, and the petition is dismissed.